 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 1 of 70 Page ID #:232



 1   Orange County Employment Law Firm PC
 2   Timothy M. Cojocnean (SBN: 324708)
     Tim@OCEmploymentLawFirm.com
 3   19200 Von Karman Avenue Suite 345
 4   Irvine, California 92612
     Tel: (949) 536-5622
 5
     Fax: (949) 669-3132
 6

 7   Attorneys for Plaintiff JOHN ROE, JANE ROE and JOHN ROE II a.k.a.
     KENNAN MOODY, SARAH KARP and SIMEON HUNTER
 8

 9

10                  UNITED STATES DISTRICT COURT
11                 CENTRAL DISTRICT OF CALIFORNIA
12

13   JOHN ROE, JANE ROE and         Case No.: 8:20-CV-00998-MWF-ADS
     JOHN ROE II a.k.a. KENNAN
14
     MOODY, SARAH KARP and          Hon. Michael W. Fitzgerald
15   SIMEON HUNTER, and Roes 1
     to 10, Inclusive               PLAINTIFFS’ LODGMENT OF
16
                                    DOCUMENTS IN OPPOSITION TO
17               Plaintiffs,        RULE 11 MOTION; MOTION NULL
18
                    Putative Class  AND VOID FOR VIOLATION OF
                    Representatives LOCAL RULE 7-3
19          vs.
20                                  Hearing Date: September 14, 2020
     RIVIAN AUTOMOTIVE LLC.         Time:          10:00 a.m.
21
     and DOES 1 through 10,         Courtroom:      5A
22   inclusive,
23
               Defendants.
24

25

26

27

28




                                       -1-
               MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 2 of 70 Page ID #:233



 1   I.    INTRODUCTION
 2         Plaintiff’s John Roe a.k.a. Kennan Sfregola Moody (hereafter
 3   “Moody”) and Jane Roe a.k.a. Sarah Elizabeth Karp (hereafter “Karp”)
 4   initiated this complaint after each had placed a deposit to secure a place in
 5   line to purchase a Rivian vehicle, and becoming aware of Defendant
 6   Rivian’s false and misleading statements regarding the safety and veracity
 7   of its vehicles intended for production and sale to the general public, as well
 8   as Rivian’s undisclosed engagement in intellectual property and trade
 9   secret theft, made public in the case Tesla Inc. v. Rivian Automotive, LLC
10   Santa Clara Superior Court Case No. 20cv368472, which holds potential to
11   severely delay or completely halt the production and sale of it’s vehicles, all
12   while holding deposits of some 30,000 unwitting consumers/depositors, to
13   the tune of 30-million dollars.
14         Prior to Tesla Inc.’s (hereafter “Tesla”) aforementioned filing, in or
15   around early 2020, Plaintiff John Roe II a.k.a. Simeon Hunter (hereafter
16   “Hunter”) engaged counsel to pursue legal action against Defendant Rivian
17   for wrongful termination, whistleblower retaliation and disability
18   discrimination after he was terminated for complaining that Defendant
19   Rivian’s business practices in securing a contract to be featured in a
20   docuseries (to be aired on Apple T.V.) could be considered fraud. Hunter
21   worked as a senior development engineer for Defendant Rivian and
22   brought this current action as a whistleblower based on personal
23   knowledge and informed belief, obtained during his employment with
24   Rivian, and out of concern for public welfare and safety. Although Hunter
25   never placed a deposit for a Rivian vehicle, the allegations brought in the
26   present action against Defendant Rivian are based on his personal
27   knowledge and belief that Defendant Rivian is soliciting investments and
28   deposits fraudulently in violation of Federal Law, and the retaliation he


                                           -2-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 3 of 70 Page ID #:234



 1   experienced at the hands of Defendant Rivian after complaining about said
 2   activity.
 3         This complaint was brought anonymously in for two reasons: 1) to
 4   protect Plaintiffs from retaliation by Defendant Rivian (Plaintiff Hunter
 5   wishes to continue his employment within the electronic vehicle industry,
 6   which is relatively small and close-knit, and has already experienced
 7   retaliation at the hands of Defendant Rivian. Plaintiffs Moody and Karp are
 8   both actively engaged in environmental conservation activism and also
 9   feared retaliation by Defendant Rivian based on Defendant’s history) (see
10   Compl. ¶ 2); and 2) in an explicit effort to afford Defendant Rivian the
11   opportunity to rectify its behavior without causing damage to its own
12   reputation.
13         Attached hereto, Exhibits A and B are true and correct copies of
14   every email correspondence between Plaintiffs’ counsel’s office and
15   Defendant’s counsel’s office (Exhibit A includes every email
16   correspondence from counsel-for-Defendant Michael D. Mortenson,
17   Exhibit B includes every email correspondence from counsel-for-
18   Defendant Craig A. Taggart).
19         On or around June 12, 2020, and after an exchange of preliminary
20   scheduling emails, counsel for the parties engaged in the one-and-only
21   verbal telephonic discussion held between the parties. (Ex. A at 011 –
22   0015.).
23         Plaintiffs served the complaint on July 20, 2020. Within 24-hours of
24   service of the complaint, a courier delivered a copy of Defendant Rivian’s
25   Notice of Motion and Motion for Sanctions Pursuant to F.R.C.P. Rule-11
26   (“Rule 11 Motion”).
27         On July 23, 2020, Plaintiffs notified Defendant in both an email and a
28   letter that Defendant must comply with Local Rule 7-3 before filing a Rule


                                          -3-
                   MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 4 of 70 Page ID #:235



 1   11 Motion (Ex. A – 008, Ex. C.).
 2         On August 17, 2020, Defendant filed its Rule 11 Motion for Sanctions.
 3         The Court should note the words “Rule 11 Motion” do not appear once
 4   in a any correspondence from Defendant’s counsel’s office. (Ex. A, Ex. B.).
 5   Defendant Rivian filed its Rule 11 motion without meeting and conferring
 6   with Plaintiffs in violation of Local Rule 7-3.
 7         Counsel for Defendant’s summary regarding Dr. James Steven Davis,
 8   although factually correct to a degree, are misleading and irrelevant. On
 9   December 18, 2018, the Court received a Notice and Order Regarding Filing
10   by a Vexatious Litigant (Dr. Davis) and ordered the complaint to not be
11   filed pursuant to that order. On January 1, 2019, Judge Klausner found that
12   the order rejecting the filing of that complaint was made in error, vacated
13   the order and allowed him to proceed with filing. (Ex. D.). Dr. Davis is an
14   employee of Plaintiffs’ counsel’s law firm in strict compliance with
15   California Rule of Professional Conduct 1-311, discussed in further detail
16   below, and his mention in the pleadings is improper and irrelevant.
17         Lastly, Plaintiffs failed to respond to either motion as a result of
18   communication breakdown due to the work-from-home order put in place
19   in California which caused the e-service of both motions to go unnoticed.
20   However, had counsel for Defense attempted to meet and confer regarding
21   the substance of the present motion in compliance with Local Rule 7-3, the
22   Court might have been spared unnecessary expenditure of its resources
23   claimed by Defendants. Plaintiffs and Plaintiffs’ counsel therefore
24   respectfully request that the Court deny Defendant’s Rule 11 Motion For
25   Sanctions for failing to comply with Local Rule 7-3, and either dismiss the
26   case as it stands, or reopen the present motion pursuant to Fed. R. Civ. P.
27   60(b)(1) – Excusable Neglect to allow Plaintiffs the opportunity to file a
28   timely opposition and present oral arguments.


                                            -4-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 5 of 70 Page ID #:236



 1   II.   ADDITIONAL FACTS
 2         A.    Plaintiffs Have Not Publicly Disclosed Any Proprietary
 3               Or Confidential Information
 4         Counsel for Defendant’s claim that Plaintiffs reacted to their filing a
 5   motion to dismiss and Rule 11 motion by “applying pressure” to Defendant
 6   are unwarranted. Rather, Plaintiffs believe that Defendants filing a Rule 11
 7   motion was done with the intent to intimidate Plaintiffs from seeking legal
 8   recourse by way of threat of financial penalty.
 9         In its Unopposed Reply, (hereafter “reply”) Defendant cites
10   paragraph 6(e) of the operative complaint as Simeon Hunter admitting to
11   having disclosed “sensitive and proprietary information” with John Roe
12   and Jane Roe without any evidence aside from that mere subsection. This
13   subsection reads, in relevant part, “John Roe II has personal knowledge of
14   those Public safety issues, and has made Defendant Rivian, Plaintiffs, and
15   Putative Class Counsel aware of them, prior to filing this action.” (see
16   Compl. ¶ 6(e)). Public safety issues are not sensitive or proprietary
17   information, and are not protected under any non-disclosure agreement
18   regarding employment.
19         On July 27, 2020, Plaintiffs’ counsel expressly indicated that neither
20   Plaintiffs nor Plaintiffs’ counsel had disclosed, or planned to disclose (and
21   still have not disclosed) any proprietary or confidential information to
22   anyone. (Ex. E at 3.) In this correspondence, Plaintiffs’ counsel made clear
23   that Plaintiffs’ counsel had been contacted by Tesla Inc.’s attorney of record
24   and had briefly discussed (in vague terms) the allegations in the present
25   complaint, and that Counsel for Simeon Hunter would speak with him that
26   Counsel for Tesla might be interested in deposing Hunter by way of
27   subpoena, as permitted by Defendants confidentiality agreement. (Ex. A –
28   002 - 003) At this time, Mr. Hunter was not yet identified. Characterizing


                                           -5-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 6 of 70 Page ID #:237



 1   Mr. Hunter’s contemplation of his rights pursuant to Federal Laws, as well
 2   as the confidentiality agreement, to provide testimony pursuant to a
 3   subpoena as a “threat” is misleading.
 4         B.    Dr. James Steven Davis Is Irrelevant To the Present
 5               Litigation
 6         “I believe that each person is more than the worst thing they’ve ever
 7   done,” - Bryan Stevenson, lawyer and the founder and Executive Director of
 8   the Equal Justice Initiative. The James Steven Davis cited in the various
 9   articles presented as exhibits to Defendant’s reply and Plaintiffs’ Counsel’s
10   Director of litigation (“Dr. Davis”) are, in fact, one in the same. Admittedly,
11   Dr. Davis has a rather checkered past involving very serious allegations and
12   severe misconduct. As a result, Dr. Davis was sentenced to five years in
13   federal prison. Prior to serving his sentence, Dr. Davis was involved in a
14   horrific plane crash which left him permanently disabled. After his release
15   from Prison, Dr. Davis was homeless and living in his car for a number of
16   years.
17         Plaintiffs’ counsel first met Dr. Davis in or around December 2020
18   when approached by Dr. Davis regarding his (at the time) pending civil
19   matter against First Southern Baptist Church of Buena Park, before The
20   Honorable Judge Selna, where he was represented by Plaintiffs’ counsel,
21   Plaintiffs’ Counsel’s colleague, Corey Hall, Esq. Motivated by a strong
22   conviction that everyone deserves a second chance, and after reaching
23   settlement during a mandatory settlement conference before The
24   Honorable Karen E. Scott (Ex. E.), office for Plaintiff’s counsel offered Dr.
25   Davis a job as Director of Litigation.
26         In Defendants reply, Defendant emphasizes that Dr. Davis represents
27   himself as a “J.D.” This is correct, Dr. Davis holds a Juris Doctor from
28   University of La Verne College of Law, and was bestowed an honorary


                                              -6-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 7 of 70 Page ID #:238



 1   Doctorate of Divinity.
 2         Dr. Davis resigned from the California State Bar with pending
 3   disciplinary charges. Although not permitted to practice law, California’s
 4   Rules of Professional Conduct are clear regarding employment of disbarred
 5   individuals, or those who resigned with pending disciplinary charges.
 6   Plaintiffs’ Counsel’s office is in compliance with California’s Rules of
 7   Professional Conduct sections 1-311. Plaintiffs’ counsel promptly notified
 8   the Bar of his employment in a manner sufficient to satisfy the section, and
 9   informed all existing clients in writing (signed by each client) of his
10   relationship with the Bar, his permitted duties, his unpermitted duties, and
11   the opportunity to seek new representation of their choosing. (Ex. F.).
12         Dr. Davis has made no appearances on behalf of Plaintiffs in this
13   matter (or any matter whatsoever while employed by this office) Dr. Davis
14   has engaged in questionable behavior in his past, yet, has paid for it dearly.
15   He is also a disabled military veteran who served as a JAG officer in the
16   United States Air Force AUX, a former police officer, a father and a
17   husband.
18         C.    Plaintiffs’ Failure To Appear And/Or Oppose Motions –
19               Excusable Neglect
20         The current state of affairs relating to the global pandemic and
21   Governor Gavin Newsome’s stay-at-home order resulted in communication
22   breakdown in Plaintiffs’ Counsel’s office which resulted in the non-
23   appearances and failures to oppose Defendant’s various motions. Since the
24   beginning of the pandemic, the employees of Plaintiffs’ counsels’ office have
25   been working from home, resulting in an unfortunate disconnect that
26   caused the aforementioned deadlines to be overlooked, and appearances to
27   be missed. Although it is understood that responsibility for such matters
28   falls squarely on the shoulders of named counsel in any action, the current


                                           -7-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 8 of 70 Page ID #:239



 1   circumstances, as well as their impact on the functioning status quo of the
 2   legal industry are undeniable.
 3         However, it cannot be overlooked by the Court that Counsel for
 4   Defendant Rivian is not without fault. At no time whatsoever did Counsel
 5   for Defendant request a meet-and-confer conference to discuss the
 6   substance of the present motion. From the commencement of litigation of
 7   this action, Counsel for Plaintiffs requested the only phone call/conference
 8   that took place between the parties, which occurred on June 12, 2020.
 9   During this phone call, and throughout the entirety of any and all email
10   correspondence, Counsel for Defendant did not say, or type the words “Rule
11   11 Motion” (or any other words or phrases that would have the same effect)
12   in any single correspondence between the parties. (Ex. A, B.).
13   III. LEGAL ARGUMENT
14         A.    Motion Service Issue
15         Defendant Rivian did not act in good faith in regards to the Rule 11
16   motion. One day after the complaint was served, Defendant Rivian served
17   its Rule 11 motion on Plaintiffs’ Counsel’s office by personal courier which
18   established the practice in this case to be personal service, not PACER
19   electronic service alone. As a result of this misleading start by Counsel for
20   Defendant Counsel for Plaintiffs was never served with any other motions
21   which caused, largely in part, office for Plaintiff’s Counsel’s excusable
22   neglect.
23         B.    Defendants Rule 11 Motion Should Be Denied – Failure
24               To Meet And Confer Pursuant To Local Rule 7-3
25         Defendant Rivian failed to meet and confer regarding the substance
26   of both its Rule 11 motion and its Motion to Dismiss. Local Rule 7-3 states:
27         “In all cases not listed as exempt in L.R. 16-12, and except in
28         connection with discovery motions (which are governed by L.R.


                                           -8-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 9 of 70 Page ID #:240



 1         37-1 through 37-4) and applications for temporary restraining
 2         orders or preliminary injunctions, counsel contemplating the
 3         filing of any motion shall first contact opposing counsel to
 4         discuss thoroughly, preferably in person, the substance of the
 5         contemplated motion and any potential resolution. The
 6         conference shall take place at least seven (7) days prior to the
 7         filing of the motion. If the parties are unable to reach a
 8         resolution which eliminates the necessity for a hearing, counsel
 9         for the moving party shall include in the notice of motion a
10         statement to the following effect:
11               ‘This motion is made following the conference of counsel
12         pursuant to L.R. 7-3 which took place on (date).’”
13         Defendant’s motion states, on lines 10-11 of page 1, that its
14   motion was brought in compliance with Local Rule 7-3. This
15   statement is false.
16         Moreover, in July 23, 2020 email, as well as an attached letter,
17   Counsel for Plaintiffs placed Counsel for Defendant on notice that
18   filing a Rule 11 Motion without meeting and conferring is a violation
19   of Local Rule 7-3. (Ex. A – 008, Ex. C.). In both instances, Counsel for
20   Defendant did not so much as acknowledge Plaintiffs’ concerns. (Ex.
21   A at – 007-008.). After raising the issue multiple times, and given
22   that Counsel for Defendant are extremely experienced in Federal
23   Litigation, Plaintiffs were rather surprised to learn that Counsel for
24   Defendant so brazenly chose to violate the rule and file the Rule 11
25   Motion without complying with the Local Rule.
26         On page one, lines 10 and 11 of Defendant’s Rule 11 Motion,
27   Defendant represented to the Court that it’s motion was brought in
28   “In compliance with . . . Local Rule 7-3.” As noted above, the


                                           -9-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 10 of 70 Page ID #:241



 1   recommended language pursuant to Local Rule 7-3 requires that the
 2   moving party indicate the date on which the meet-and-confer took
 3   place. Defendant Rivian included this language in its motion to
 4   dismiss (June 12, 2020) but omitted this recommended language
 5   from its Rule 11 Motion where no such meeting took place.
 6         This Court held in Mays v. Wal-Mart Stores, Inc., 2019 WL
 7   1395912 (C.D. Cal. Feb. 20, 2019) that Plaintiff’s failure to comply
 8   with Local Rule 7-3 was an independent ground on which to deny
 9   Plaintiff’s Motion to certify a subclass, and that, “The Court expects
10   the parties to fully comply with the spirit and letter of Local Rule 7-3
11   going forward and make ever effort to avoid unnecessary litigation.” 1
12         Here, the Court should similarly deny Defendant Rivian’s Rule
13   11 Motion for knowingly and intentionally refusing to comply with
14   Local Rule 7-3, despite Plaintiffs’ advisement that failure to meet and
15   confer 7 days prior to filing the motion would violate the Local Rule.
16   IV.   CONCLUSION
17         Based on the foregoing, Plaintiffs respectfully request that the Court
18   deny Rivian’s motion for Rule 11 sanctions, or in the alternative, that the
19   Court reopen the motions pursuant to Fed. R. Civ. P. 60(b)(1) to allow
20   ///
21   ///
22

23

24   1Courts have summarily denied a party’s motion for failure to comply with
25
     Local Rule 7-3. See, e.g., Thomas v. Brett Sports & Entmart, Inc., No. CV 16-
     00480-AB (DTBx), 2016 WL 4472995, at *2 (C.D. Cal. Aug. 23, 2016) (denying
26   motion to strike class allegations for failure to comply with Local Rule 7-3);
27   Alcatel-Lucent USA, Inc. v. Dugdale Commons, Inc., No. CV 09-2140 PSG
     (JCx), 2009 WL 3346784, at *3-4 (C.D. Cal. Oct. 13, 2009) (denying motion
28   to dismiss for lack of service of process for failure to comply with Local Rule
     7-3).

                                          -10-
                 MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 11 of 70 Page ID #:242



 1   Plaintiffs the opportunity to timely file an opposition and present oral
 2   arguments.
 3

 4   DATED: September 11, 2020           ORANGE COUNTY EMPLOYMENT LAW FIRM PC
 5

 6
                                         By: /s/ Timothy M. Cojocnean
 7                                        Timothy M. Cojocnean, Esq.
                                          Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          -11-
                  MEMORANDUM OF POINTS AND AUTHORITIES
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 12 of 70 Page ID #:243



 1   Orange County Employment Law Firm PC
 2   Timothy M. Cojocnean (SBN: 324708)
     Tim@OCEmploymentLawFirm.com
 3   19200 Von Karman Avenue Suite 345
 4   Irvine, California 92612
     Tel: (949) 536-5622
 5
     Fax: (949) 669-3132
 6

 7   Attorneys for Plaintiff JOHN ROE, JANE ROE and JOHN ROE II a.k.a.
     KENNAN MOODY, SARAH KARP and SIMEON HUNTER
 8

 9

10                  UNITED STATES DISTRICT COURT
11                 CENTRAL DISTRICT OF CALIFORNIA
12

13   JOHN ROE, JANE ROE and         Case No.: 8:20-CV-00998-MWF-ADS
     JOHN ROE II a.k.a. KENNAN
14
     MOODY, SARAH KARP and          Hon. Michael W. Fitzgerald
15   SIMEON HUNTER, and Roes 1
     to 10, Inclusive               SUPPLEMENTAL DECLARATION
16
                                    OF TIMOTHY M. COJOCNEAN IN
17               Plaintiffs,        SUPPORT OF PLAINTIFFS’
18
                    Putative Class  LODGMENT OF DOCUMENTS IN
                    Representatives OPPOSITION TO RULE 11
19          vs.                     MOTION; MOTION NULL AND
20                                  VOID FOR VIOLATION OF LOCAL
     RIVIAN AUTOMOTIVE LLC.         RULE 7-3
21
     and DOES 1 through 10,
22   inclusive,                     Hearing Date: September 14, 2020
                                    Time:          10:00 a.m.
23
                 Defendants.        Courtroom:      5A
24

25

26

27

28




        SUPPLEMENTAL DECLARATION OF TIMOTHY COJCOCNEAN
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 13 of 70 Page ID #:244



 1                 DECLARATION OF TIMOTHY M. COJOCNEAN
 2         I, Timothy M. Cojocnean hereby declare as follows:
 3         1.    I am admitted and licensed to practice law before all Courts of
 4   the State of California. I am the owner of the law firm Orange County
 5   Employment Law Firm PC (“OCELF”), counsel of record for Plaintiffs John
 6   Roe, Jane Roe and John Roe II a.k.a. Kennan Moody, Sarah Karp and
 7   Simeon Hunter (“Plaintiffs”). This declaration is based on my personal
 8   knowledge unless otherwise stated. If called as a witness, I could and would
 9   testify truthfully and competently thereto under oath.
10         2.    I submit this declaration in support of Plaintiffs’ Lodgment Of
11   Documents In Opposition To Rule 11 Motion; Motion Null And Void For
12   Violation Of Local Rule 7.3.
13         3.    Attached hereto as Exhibits A and B are true and correct
14   copies of every email correspondence between my office and Defendant’s
15   counsel. Exhibit A is comprised of all emails between my office and
16   Michael M. Mortenson. Exhibit B is comprised of all emails between my
17   office and Craig A. Taggart.
18         4.    On June 12, 2020, I participated in the only phone call ever
19   held between my office and counsel for Defendant’s office. Attached hereto
20   as Exhibit A - 011 – 0015 are true and correct copies of the preliminary
21   scheduling emails between my office and counsel for Defendant’s.
22         5.    On July 21, 2020, I received a copy of Defendant’s present
23   motion by courier.
24         6.    On July 23, 2020, I notified Defendant’s counsel in a letter and
25   an email that failing or refusing to meet-and-confer at least 7 days prior to
26   filing the present motion would violate Local Rule 7-3. Attached hereto as
27   Exhibit A – 008 and Exhibit C are true and correct copies of the
28   aforementioned email and letter. At no time did Defendant’s counsel




        SUPPLEMENTAL DECLARATION OF TIMOTHY COJCOCNEAN
 Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 14 of 70 Page ID #:245



 1   address my concerns.
 2        7.    On August 17, 2020, Defendant filed its Rule 11 motion with the
 3   Court.
 4        8.    At no time whatsoever did counsel for Defendant attempt to
 5   meet and confer with my office regarding its August 17, 2020 Rule 11
 6   motion in any capacity whatsoever.
 7

 8                                           /s/ Timothy M. Cojocnean
 9                                           Timothy M. Cojocnean
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




        SUPPLEMENTAL DECLARATION OF TIMOTHY COJCOCNEAN
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 15 of 70 Page ID #:246




             Exhibit A
   Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 16 of 70 Page ID #:247


Timothy Cojocnean

From:                              Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent:                              Monday, July 27, 2020 7:44 PM
To:                                Timothy Cojocnean
Cc:                                Craig A. Taggart; David M. Keithly; Diana Verduzco
Subject:                           Re: John Roe II v. Rivian -- Ex Parte Notice

Follow Up Flag:                    Follow up
Flag Status:                       Completed


Thank you, Mr. Cojocnean. We will take our ex parte application off calendar.

Turning to the federal class action complaint, can you please confirm the identities of the class representatives, John and
Jane Roe? Otherwise, can you please explain the basis for proceeding anonymously?

Thank you.

MM



        On Jul 27, 2020, at 6:57 PM, Timothy Cojocnean <Tim@ocemploymentlawfirm.com> wrote:


        Mr. Mortenson,

        With our understanding that your office and/or client will not violate state law by retaliating against our
        plaintiff by interfering with his future employment prospects, John Roe II is Rivian’s former Senior
        Development Engineer, Simeon Hunter.

        To address the issues you have raised, as well as to ensure that the parties do everything possible to
        maximize the efficiency of the Court before which this matter will be heard, we will be filing a First
        Amended Complaint shortly which will describe in detail the illegal activities that your client has/are
        engaged in which created/creates a risk to consumers and/or public interest, so you need not respond
        to the served Complaint or demur it.

        Regarding the discussion around non-disclosure, we and the plaintiff plan on filing the First Amended
        Complaint under seal and will not release any alleged confidential information to the public, Rivian’s
        competitors or the media without leave of court.

        Please confirm that the ex-parte will be taken off calendar, and feel free to call if you would like to
        discuss any further.

        Professionally,

        Timothy Cojocnean, Esq.
        Orange County Employment Law Firm PC
        Office: (949)-536-5622
        Email: Tim@ocemploymentlawfirm.com

                                                               1
                                                          Ex. A - 001
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 17 of 70 Page ID #:248
   <image002.png>
   19200 Von Karman Ave. Suite 345 | Irvine, CA
   92612 | www.ocemploymentlawfirm.com

   Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with
   it, may contain information that is legally privileged, confidential, and exempt from disclosure under applicable law, including
   the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named
   above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of
   any action in reliance on the contents of this communication, is strictly prohibited. If you have received this message in error,
   please notify the sender by return e-mail and delete the entire message.


   From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
   Sent: Monday, July 27, 2020 5:06 PM
   To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>; Craig A. Taggart
   <ctaggart@mortensontaggart.com>
   Cc: David M. Keithly <dkeithly@mortensontaggart.com>; Diana Verduzco
   <Diana@ocemploymentlawfirm.com>
   Subject: RE: John Roe II v. Rivian -- Ex Parte Notice

   Mr. Cojocnean,

   Thank you for the email and for your offer. Respectfully, we cannot agree to your condition that Rivian
   must first enter into some amorphous agreement before you will reveal the identity of your client. As
   we have stated, your client has no basis to proceed anonymously. If you have a legal basis for
   proceeding in this manner, you have not provided it to us. And, you can certainly argue any basis you do
   have to the Court tomorrow. Nonetheless, our offer to take the ex parte off-calendar if you disclose the
   identity of your client before the hearing still stands.

   MM

        To help protect y ou r priv acy , Microsoft O ffice
        prev ented au tomatic download of this picture
        from the Internet.
                                                              Michael D. Mortenson
                                                              Partner
                                                              MORTENSON TAGGART LLP


                                                                  tel: (949) 774-2213 | fax: (949) 774-2545

                                                                  mmortenson@mortensontaggart.com

                                                                  https://mortensontaggart.com

                                                                  300 Spectrum Center Drive, Suite 1100, Irvine, CA 92618



   From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
   Sent: Monday, July 27, 2020 2:54 PM
   To: Craig A. Taggart <ctaggart@mortensontaggart.com>
   Cc: Michael D. Mortenson <mmortenson@mortensontaggart.com>; David M. Keithly
   <dkeithly@mortensontaggart.com>; Diana Verduzco <Diana@ocemploymentlawfirm.com>
   Subject: RE: John Roe II v. Rivian -- Ex Parte Notice

   Mr. Taggart and Mr. Mortenson,

   The purpose of filing John Roe II anonymously was to ensure that prospective new employment for Mr.
   Roe II was not jeopardized. I have spoken to my client and we are willing to disclose his identity in
   exchange for a signed writing ensuring that your client will not take any steps or engage in any actions

                                                                                                                   2
                                                                                                              Ex. A - 002
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 18 of 70 Page ID #:249
   that would have such effects. Please let me know if your office is amenable. If so, I feel that tomorrow’s
   ex-parte should be unnecessary.

   I would like to address one more issue: my office has not disclosed John Roe II’s identity to anyone. This
   includes Plaintiff’s counsel for Tesla v. Rivian. Further, our office has not disclosed any information
   whatsoever that would violate any agreement between Mr. Roe II and your client. In fact, our office, nor
   our client, have disclosed any substantive information whatsoever regarding your client, or any
   knowledge that my client has that may prove relevant in the case of Tesla v. Rivian. Our correspondence
   with Plaintiff’s counsel has been brief and cordial, and can be summarized by a simple statement
   notifying Plaintiff’s counsel that John Roe II may have information that would be pertinent to Plaintiff’s
   counsel case against your client, and that I would speak to my client before stating anything more. John
   Roe II’s participation in Tesla v. Rivian will be by Mr. Roe II’s choice, and not my own. I can simply advise
   him as to the repercussions that such participation may create, if any at all.

   Your previous email states that our office has “admitted” to sharing your client’s sensitive information
   protected under a non-disclosure agreement, when in fact, no such instance has ever occurred, and our
   office has not admitted to any wrongdoing whatsoever.

   That being said, please take the time to consider the proposed offer. I will be in contact with John Roe
   and Jane Roe shortly and will speak to them about a similar arrangement, should they be so inclined. If
   they are, then a similar arrangement will be proposed in exchange for their identities.

   If your client is amenable to the above, please reply stating so and notify the court that tomorrow’s ex-
   parte is unnecessary as the parties have come to an agreement. I will then put something together
   where both parties may provide input and we can proceed from there.

   Professionally,

   Timothy Cojocnean, Esq.
   Orange County Employment Law Firm PC
   Office: (949)-536-5622
   Email: Tim@ocemploymentlawfirm.com

   <image010.png>
   19200 Von Karman Ave. Suite 345 | Irvine, CA
   92612 | www.ocemploymentlawfirm.com

   Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with
   it, may contain information that is legally privileged, confidential, and exempt from disclosure under applicable law, including
   the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named
   above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of
   any action in reliance on the contents of this communication, is strictly prohibited. If you have received this message in error,
   please notify the sender by return e-mail and delete the entire message.


   From: Craig A. Taggart <ctaggart@mortensontaggart.com>
   Sent: Friday, July 24, 2020 11:51 AM
   To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
   Cc: Michael D. Mortenson <mmortenson@mortensontaggart.com>; David M. Keithly
   <dkeithly@mortensontaggart.com>
   Subject: RE: John Roe II v. Rivian -- Ex Parte Notice

   Timothy,

                                                                    3
                                                               Ex. A - 003
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 19 of 70 Page ID #:250
   Thank you for the quick response. We appreciate you confirming that neither you nor your client will
   disclose “Confidential Information” and that you will comply with the Confidentiality Agreement. We
   remind you of the obligations under Paragraph 7 of the Agreement that sets forth the notice provisions.

   As to proceeding anonymously, we do not believe it is proper for you to proceed anonymously, and you
   have not identified any valid basis or law that permits you to do so. Needless to say, disclosing your
   client’s identity to parties in other lawsuits while concealing his identity from Rivian is
   improper. Further, we need to determine the identity of your client in order to determine whether we
   will move to compel arbitration. We have requested that you identify John Roe II to us, but you have
   declined. We again request that you identify him. If you provide us with his identity, there will be no
   need to seek this relief from the court. However, if you refuse to do so, we will be forced to move ex
   parte to obtain his identity.

   As for being out of the office, you have not provided any reason that you will be unable to attend a
   hearing on Monday. Nonetheless, we will accommodate you provide you the professional courtesy of
   moving the hearing until Tuesday, July 28, 2020 instead of Monday. Thus, please accept this as notice
   that we will be proceeding ex parte Tuesday, July 28, 2020 afternoon at the same time and in the same
   court as indicated in my email below.

   Thanks, Craig


   <image011.png>    Craig A. Taggart
                     Partner
                     MORTENSON TAGGART LLP

                     <image012.jpg>tel: (949) 774-2446| fax: (949) 774-2545
                     <image013.jpg>ctaggart@mortensontaggart.com
                     <image014.jpg>https://mortensontaggart.com
                     <image015.jpg>300 Spectrum Cntr Dr., STE 1100 Irvine, CA 92618



   CONFIDENTIALITY NOTICE
   This message is intended only for the use of the individual or entity to which it is addressed, and may contain
   information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
   message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of
   this communication is strictly prohibited. If you have received this communication in error, please notify us
   immediately. Thank you.


   From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
   Sent: Friday, July 24, 2020 10:39 AM
   To: Craig A. Taggart <ctaggart@mortensontaggart.com>
   Cc: Michael D. Mortenson <mmortenson@mortensontaggart.com>; David M. Keithly
   <dkeithly@mortensontaggart.com>; sgates@charislex.com
   Subject: Re: John Roe II v. Rivian -- Ex Parte Notice

   Good morning,

   1. Yes, we will be appearing to oppose;
   2. In light of Tesla v. Rivian your motion is null, void and in bad faith;
   3. In light of Tesla v. Rivian there is no emergency related to trade secrets;



                                                                   4
                                                              Ex. A - 004
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 20 of 70 Page ID #:251
   4. You still have not acknowledged or responded to our comments regarding the case that we cited out
   of the US Court Southern District which shows that there is no trade-secret-agreement defense, thus
   showing your Rule 11 motion and your ex-parte are in bad faith;
   5. Your lack of professional courtesy after informing you that we will not be in the office until Tuesday
   will also be brought to the attention of the court;
   6. We have reason to believe that Plaintiff’s attorney in Tesla v. Rivian will be deposing our client
   forthwith;
   7. In light of the above, we will be requesting sanctions regarding both motions and will be filing a
   motion for disqualification based on your unethical practices thus far.

   I explained in my previous email that my client nor my office has any intentions of disclosing any
   information whatsoever in violation of the confidentiality agreement they signed under duress, and with
   no opportunity to seek legal advice, upon termination.

   Your motion and correspondence seems to completely ignore the fact that our office first approached
   yours requesting that the court grant an order of confidentiality and that the filings be under seal until
   otherwise released.

   Be advised that from this point forward we will be forwarding all the emails, correspondence and
   pleadings to plaintiff’s counsel in Tesla v. Rivian.

   Because we are not in the office until Tuesday please call my cell if you’d like to discuss further.

   Have a nice weekend,

   Timothy Cojocnean, Esq.
   Orange County Employment Law Firm
   Office: (949)-536-5622
   Email: Tim@ocemploymentlawfirm.com
   19200 Von Karman Ave. Suite 345 | Irvine, CA
   92612 | www.ocemploymentlawfirm.com

   Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions
   attached to or forwarded with it, may contain information that is legally privileged, confidential, and
   exempt from disclosure under applicable law, including the Electronic Communications Privacy Act, 18
   U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the
   intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of
   any action in reliance on the contents of this communication, is strictly prohibited. If you have received
   this message in error, please notify the sender by return e-mail and delete the entire message.

   From: Craig A. Taggart <ctaggart@mortensontaggart.com>
   Sent: Friday, July 24, 2020 9:58:12 AM
   To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
   Cc: Michael D. Mortenson <mmortenson@mortensontaggart.com>; David M. Keithly
   <dkeithly@mortensontaggart.com>
   Subject: John Roe II v. Rivian -- Ex Parte Notice

   Counsel,

   This email provides notice pursuant to Rule 3.1204 of the California Rules of Court that Rivian will
   appear ex parte at 1:30 p.m. on Monday, July 27, 2020 in Department C13 of the Orange County
   Superior Court located at 700 Civic Center Drive West, Santa Ana, CA 92701, to request an Order: (1)

                                                          5
                                                     Ex. A - 005
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 21 of 70 Page ID #:252
   revealing the true identity of plaintiff John Roe II and (2) prohibiting plaintiff and his counsel from
   disclosing Rivian’s confidential information publicly. Good cause exists to identify the true name of the
   plaintiff because Rivian’s has to respond to the Complaint and cannot determine whether to file a
   demurrer or move to compel arbitration without knowing the identify of the plaintiff. Good cause exists
   to prohibit plaintiff and his counsel from disclosing Rivian’s confidential information publicly because
   plaintiff has already admitted to violating his confidentiality agreement and there is risk that he will
   continue to do so.

   Please let us know whether plaintiff will appear to oppose the application. We are also happy to discuss
   this in more detail with you at any time.


   <image016.png>    Craig A. Taggart
                     Partner
                     MORTENSON TAGGART LLP
                     <image012.jpg>tel: (949) 774-2446| fax: (949) 774-2545
                     <image013.jpg>ctaggart@mortensontaggart.com
                     <image014.jpg>https://mortensontaggart.com
                     <image015.jpg>300 Spectrum Cntr Dr., STE 1100 Irvine, CA 92618



   CONFIDENTIALITY NOTICE
   This message is intended only for the use of the individual or entity to which it is addressed, and may contain
   information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
   message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of
   this communication is strictly prohibited. If you have received this communication in error, please notify us
   immediately. Thank you.




                                                                   6
                                                              Ex. A - 006
   Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 22 of 70 Page ID #:253


Timothy Cojocnean

From:                                                                                Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent:                                                                                Thursday, July 23, 2020 6:34 PM
To:                                                                                  Timothy Cojocnean
Cc:                                                                                  Craig A. Taggart; David M. Keithly
Subject:                                                                             RE: John Roe II Confidentiality & Work Product Assignment Agreement


Mr. Cojocnean,

We did not receive a response to my email below. It is unfortunate that you will not confirm that your client will abide
by his obligations under the Confidentiality & Work Product Assignment Agreement and not disclose Rivian’s
“Confidential Information” in a publicly filed document. Consequently, my client has no choice but to apply to Judge
Fitzgerald ex parte to obtain an order preventing you from disclosing Rivian’s confidential and proprietary information in
unsealed, public filings. Separately, we will ask the Court to order you to disclose the identities of Roe II, and the other
Roe plaintiffs, unless you confirm their identities to us before 10:00 am tomorrow, July 24 . Please let me know if you
will oppose our application.

MM

     To help protect y ou r priv acy , Microsoft O ffice
     prev ented au tomatic download of this picture
     from the Internet.
                                                           Michael D. Mortenson
                                                           Partner
                                                           MORTENSON TAGGART LLP
                                                               tel: (949) 774-2213 | fax: (949) 774-2545

                                                               mmortenson@mortensontaggart.com

                                                               https://mortensontaggart.com

                                                               300 Spectrum Center Drive, Suite 1100, Irvine, CA 92618



From: Michael D. Mortenson
Sent: Thursday, July 23, 2020 3:41 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>
Subject: RE: John Roe II Confidentiality & Work Product Assignment Agreement

Mr. Cojocnean:

We received your response to our letter sent earlier today requesting confirmation that John Roe II will abide by his
obligations under Rivian’s Confidentiality & Work Product Assignment Agreement (“Agreement”). Based on a review of
your letter, it appears you misunderstood the intent and purpose of my letter. To be absolutely clear, what I am
requesting is confirmation from you that your client will abide by his obligations under the Agreement. That means, he
will not publicly disclose and will not have you or anyone else publicly disclose Confidential Information as defined in the
Agreement and my letter. To the extent you are planning to disclose Confidential Information in court filings, such
disclosure must, at minimum, be filed under seal or you must give my clients advance notice so that we can obtain a
protective order as required under the Agreement.

With that additional clarification, I would appreciate it if you would confirm for me that Roe II, his agents and attorneys
(including you), will abide by his obligations to keep confidential, and to not disclose, any Confidential Information. If we
do not hear from you by 6:00pm tonight, or if you are unwilling to confirm that your client will comply with his
obligations under the Agreement, we will have no choice but to apply to Judge Fitzgerald ex parte for an order
                                                                                                                       1
                                                                                                                  Ex. A - 007
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 23 of 70 Page ID #:254
prohibiting your client from disclosing Rivian’s Confidential Information, and we would appreciate your confirmation as
to whether you will oppose such an application.

Thank you. And, again, please feel free to contact me if you have any questions or if additional clarification is required.

MM


     To help protect y ou r priv acy , Microsoft O ffice
     prev ented au tomatic download of this picture
     from the Internet.
                                                           Michael D. Mortenson
                                                           Partner
                                                           MORTENSON TAGGART LLP


                                                               tel: (949) 774-2213 | fax: (949) 774-2545

                                                               mmortenson@mortensontaggart.com

                                                               https://mortensontaggart.com

                                                               300 Spectrum Center Drive, Suite 1100, Irvine, CA 92618




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, July 23, 2020 2:01 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>
Subject: RE: John Roe II Confidentiality & Work Product Assignment Agreement

Hi Michael,

Please see the attached correspondence regarding your client’s contentions about John Roe II’s Confidentiality & Work
Product Assignment Agreement, as well as correspondence regarding your office’s improper (null/void) filing of a motion
under FRCP Rule 11 under local rule 7.3 for failure to meet and confer.

Please call me if you have any questions.

Professionally,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.

                                                                                                                       2
                                                                                                                  Ex. A - 008
   Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 24 of 70 Page ID #:255

From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, July 23, 2020 1:03 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>
Subject: John Roe II Confidentiality & Work Product Assignment Agreement

Mr. Cojocnean,

Please see the attached correspondence regarding your client’s obligations under the Confidentiality & Work Product
Assignment Agreement. Please provide the requested confirmation no later than 6:00pm this evening. Please call me if
you have any questions.

MM

            Michael D. Mortenson
            Partner
            MORTENSON TAGGART LLP


                 tel: (949) 774-2213 | fax: (949) 774-2545

                 mmortenson@mortensontaggart.com

                 https://mortensontaggart.com

                 300 Spectrum Center Drive, Suite 1100, Irvine, CA 92618




                                                                        3
                                                                   Ex. A - 009
   Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 25 of 70 Page ID #:256


Timothy Cojocnean

From:                            Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent:                            Tuesday, June 30, 2020 4:31 PM
To:                              Timothy Cojocnean
Cc:                              Craig A. Taggart
Subject:                         Roe v. Rivian


Tim,

When we last spoke, you indicated that you were going to serve my clients with the complaint. Our client has still not
been served. Do you still intend to serve the complaint or are you dismissing it? Let me know when you can. Thank you.

MM

Michael D. Mortenson
Partner




                                                           1
                                                      Ex. A - 010
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 26 of 70 Page ID #:257


Timothy Cojocnean

From:                                      Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent:                                      Friday, June 12, 2020 10:59 AM
To:                                        Timothy Cojocnean
Cc:                                        Craig A. Taggart; Teresa C. Alarcon
Subject:                                   RE: John Roe, et al. v. Rivian Automotive, LLC


Ok. Please call me at 949-774-2213

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Friday, June 12, 2020 10:35 AM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Hi Michael,

Please have a look at the attached stipulation that will be the basis of today’s phone call.

Best,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 4:38 PM
                                                                            1
                                                                       Ex. A - 011
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 27 of 70 Page ID #:258
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Sounds good, thanks.

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 4:32 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

That works great. I will call your office then.

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 4:31 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

How about 11a?

Michael D. Mortenson
Partner



                                                                            2
                                                                       Ex. A - 012
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 28 of 70 Page ID #:259




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 4:27 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Whoops, depo is Monday. I’m available any time tomorrow. Please let me know what time works, or just shoot me an
email in the morning and we can set it up.

Best,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 3:55 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Tim,

Sorry. Today is bad for us. What does tomorrow look like for you?

MM

Michael D. Mortenson
Partner




                                                                            3
                                                                       Ex. A - 013
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 29 of 70 Page ID #:260




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 9:19 AM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Hi Michael,

I’m available today or tomorrow any time after 3pm. Please let me know if that works for you.

Tim

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Saturday, June 6, 2020 7:57 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: Re: John Roe, et al. v. Rivian Automotive, LLC

Tim,

Let’s talk on Monday. Let me know if you’re available after noon.

MM


          On Jun 5, 2020, at 1:08 PM, Timothy Cojocnean <Tim@ocemploymentlawfirm.com> wrote:


          Michael,

                                                                            4
                                                                       Ex. A - 014
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 30 of 70 Page ID #:261


   Thank you for reaching out. I was hoping that we could schedule a phone call for sometime late next
   week to discuss this matter. Please me know if you are amenable and/or available.

   Professionally,

   Timothy Cojocnean, Esq.
   Orange County Employment Law Firm PC
   Office: (949)-536-5622
   Email: Tim@ocemploymentlawfirm.com

   <image001.png>
   19200 Von Karman Ave. Suite 345 | Irvine, CA
   92612 | www.ocemploymentlawfirm.com

   Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with
   it, may contain information that is legally privileged, confidential, and exempt from disclosure under applicable law, including
   the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named
   above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of
   any action in reliance on the contents of this communication, is strictly prohibited. If you have received this message in error,
   please notify the sender by return e-mail and delete the entire message.


   From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
   Sent: Friday, June 5, 2020 1:02 PM
   To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
   Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon
   <talarcon@mortensontaggart.com>
   Subject: John Roe, et al. v. Rivian Automotive, LLC

   Counsel,

   Our firm represents Rivian Automotive, LLC in connection with the matter filed in United States District
   Court for the Central District of California entitled, John Roe, et al. v. Rivian Automotive, LLC, Case No.
   8:20-cv-00998-MWF-ADS. Please immediately cease all communications with our client, and direct all
   communications to my firm. Thank you.

   Regards,

   Michael D. Mortenson
   Partner

   <image004.jpg>




                                                                    5
                                                               Ex. A - 015
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 31 of 70 Page ID #:262




             Exhibit B
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 32 of 70 Page ID #:263


Timothy Cojocnean

From:                                     Craig A. Taggart <ctaggart@mortensontaggart.com>
Sent:                                     Thursday, August 13, 2020 9:39 AM
To:                                       Steven Davis; Michael D. Mortenson
Cc:                                       Timothy Cojocnean; Kevin Chapin; jsdllg@gmail.com
Subject:                                  RE: Request for Rule 7.3 Meet and Confer Roe v Rivian


Thank you for the e-mail. Mr. Mortenson and I are both out of town on vacations with our families through the end of
the week. We can meet and confer with both of you sometime early afternoon on Monday. The meet and confer,
however, will be via teleconference. Should we set it for 2:00 p.m.? If Monday does not work, please let us know what
day works best next week, and we’ll try to get something on calendar. As I’m in the mountains, I have limited reception
and access to email. So, I apologize in advance for any delay that may occur in me responding to your emails.


            Craig A. Taggart
            Partner
            MORTENSON TAGGART LLP

                tel: (949) 774-2446| fax: (949) 774-2545
                ctaggart@mortensontaggart.com
                https://mortensontaggart.com
                300 Spectrum Cntr Dr., STE 1100 Irvine, CA 92618


CONFIDENTIALITY NOTICE
This message is intended only for the use of the individual or entity to which it is addressed, and may contain information that is
privileged, confidential and exempt from disclosure under applicable law. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately. Thank you.


From: Steven Davis <Steve@ocemploymentlawfirm.com>
Sent: Wednesday, August 12, 2020 1:01 PM
To: Craig A. Taggart <ctaggart@mortensontaggart.com>; Michael D. Mortenson
<mmortenson@mortensontaggart.com>
Cc: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>; Kevin Chapin <Kevin@ocemploymentlawfirm.com>;
jsdllg@gmail.com
Subject: FW: Request for Rule 7.3 Meet and Confer Roe v Rivian

Please review

J. Steven Davis, J.D., D.D.
Director of Litigation
Orange County Employment Law Firm PC
Office: (949)-536-5622
Mobil: (951)-261-0799
Email: Steve@ocemploymentlawfirm.com




                                                                        1
                                                                   Ex. B - 001
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 33 of 70 Page ID #:264
19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Steven Davis
Sent: Tuesday, August 11, 2020 1:22 PM
To: e.mmortenson@mortensontaggart.com
Cc: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>; jsdllg@gmail.com; Kevin Chapin
<Kevin@ocemploymentlawfirm.com>
Subject: Request for Rule 7.3 Meet and Confer Roe v Rivian

Mr. Cojocnean has asked me to contact you to set up an In Person Meet and Confer to discuss his intent to file a Motion
to stop the September 18 broadcast of the Rivian Documentary on Apple TV Plus. Per the complaint on file this would
be false advertising to the Public in violation of State and Federal law. He intends to send a letter directly to Apple TV
Plus to advise them of the legal issues relating to that intended broadcast.

Something before this Friday would be appreciated and he will come to your office to make it easier for you.

J. Steven Davis, J.D., D.D.
Director of Litigation
Orange County Employment Law Firm PC
Office: (949)-536-5622
Mobil: (951)-261-0799
Email: Steve@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.




                                                                            2
                                                                       Ex. B - 002
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 34 of 70 Page ID #:265


Timothy Cojocnean

From:                                     Craig A. Taggart <ctaggart@mortensontaggart.com>
Sent:                                     Friday, July 24, 2020 11:51 AM
To:                                       Timothy Cojocnean
Cc:                                       Michael D. Mortenson; David M. Keithly
Subject:                                  RE: John Roe II v. Rivian -- Ex Parte Notice


Timothy,

Thank you for the quick response. We appreciate you confirming that neither you nor your client will disclose
“Confidential Information” and that you will comply with the Confidentiality Agreement. We remind you of the
obligations under Paragraph 7 of the Agreement that sets forth the notice provisions.

As to proceeding anonymously, we do not believe it is proper for you to proceed anonymously, and you have not
identified any valid basis or law that permits you to do so. Needless to say, disclosing your client’s identity to parties in
other lawsuits while concealing his identity from Rivian is improper. Further, we need to determine the identity of your
client in order to determine whether we will move to compel arbitration. We have requested that you identify John Roe
II to us, but you have declined. We again request that you identify him. If you provide us with his identity, there will be
no need to seek this relief from the court. However, if you refuse to do so, we will be forced to move ex parte to obtain
his identity.

As for being out of the office, you have not provided any reason that you will be unable to attend a hearing on
Monday. Nonetheless, we will accommodate you provide you the professional courtesy of moving the hearing until
Tuesday, July 28, 2020 instead of Monday. Thus, please accept this as notice that we will be proceeding ex parte
Tuesday, July 28, 2020 afternoon at the same time and in the same court as indicated in my email below.

Thanks, Craig


            Craig A. Taggart
            Partner
            MORTENSON TAGGART LLP

                tel: (949) 774-2446| fax: (949) 774-2545
                ctaggart@mortensontaggart.com
                https://mortensontaggart.com
                300 Spectrum Cntr Dr., STE 1100 Irvine, CA 92618



CONFIDENTIALITY NOTICE
This message is intended only for the use of the individual or entity to which it is addressed, and may contain information that is
privileged, confidential and exempt from disclosure under applicable law. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately. Thank you.


From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Friday, July 24, 2020 10:39 AM
To: Craig A. Taggart <ctaggart@mortensontaggart.com>
Cc: Michael D. Mortenson <mmortenson@mortensontaggart.com>; David M. Keithly


                                                                        1
                                                                   Ex. B - 003
   Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 35 of 70 Page ID #:266
<dkeithly@mortensontaggart.com>; sgates@charislex.com
Subject: Re: John Roe II v. Rivian -- Ex Parte Notice

Good morning,

1. Yes, we will be appearing to oppose;
2. In light of Tesla v. Rivian your motion is null, void and in bad faith;
3. In light of Tesla v. Rivian there is no emergency related to trade secrets;
4. You still have not acknowledged or responded to our comments regarding the case that we cited out of the US Court
Southern District which shows that there is no trade-secret-agreement defense, thus showing your Rule 11 motion and
your ex-parte are in bad faith;
5. Your lack of professional courtesy after informing you that we will not be in the office until Tuesday will also be
brought to the attention of the court;
6. We have reason to believe that Plaintiff’s attorney in Tesla v. Rivian will be deposing our client forthwith;
7. In light of the above, we will be requesting sanctions regarding both motions and will be filing a motion for
disqualification based on your unethical practices thus far.

I explained in my previous email that my client nor my office has any intentions of disclosing any information
whatsoever in violation of the confidentiality agreement they signed under duress, and with no opportunity to seek legal
advice, upon termination.

Your motion and correspondence seems to completely ignore the fact that our office first approached yours requesting
that the court grant an order of confidentiality and that the filings be under seal until otherwise released.

Be advised that from this point forward we will be forwarding all the emails, correspondence and pleadings to plaintiff’s
counsel in Tesla v. Rivian.

Because we are not in the office until Tuesday please call my cell if you’d like to discuss further.

Have a nice weekend,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com
19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or
forwarded with it, may contain information that is legally privileged, confidential, and exempt from disclosure under
applicable law, including the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the
use of the recipient named above. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly prohibited.
If you have received this message in error, please notify the sender by return e-mail and delete the entire message.

From: Craig A. Taggart <ctaggart@mortensontaggart.com>
Sent: Friday, July 24, 2020 9:58:12 AM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Michael D. Mortenson <mmortenson@mortensontaggart.com>; David M. Keithly
<dkeithly@mortensontaggart.com>
Subject: John Roe II v. Rivian -- Ex Parte Notice


                                                               2
                                                          Ex. B - 004
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 36 of 70 Page ID #:267
Counsel,

This email provides notice pursuant to Rule 3.1204 of the California Rules of Court that Rivian will appear ex parte at
1:30 p.m. on Monday, July 27, 2020 in Department C13 of the Orange County Superior Court located at 700 Civic Center
Drive West, Santa Ana, CA 92701, to request an Order: (1) revealing the true identity of plaintiff John Roe II and (2)
prohibiting plaintiff and his counsel from disclosing Rivian’s confidential information publicly. Good cause exists to
identify the true name of the plaintiff because Rivian’s has to respond to the Complaint and cannot determine whether
to file a demurrer or move to compel arbitration without knowing the identify of the plaintiff. Good cause exists to
prohibit plaintiff and his counsel from disclosing Rivian’s confidential information publicly because plaintiff has already
admitted to violating his confidentiality agreement and there is risk that he will continue to do so.

Please let us know whether plaintiff will appear to oppose the application. We are also happy to discuss this in more
detail with you at any time.


            Craig A. Taggart
            Partner
            MORTENSON TAGGART LLP
                tel: (949) 774-2446| fax: (949) 774-2545
                ctaggart@mortensontaggart.com
                https://mortensontaggart.com
                300 Spectrum Cntr Dr., STE 1100 Irvine, CA 92618



CONFIDENTIALITY NOTICE
This message is intended only for the use of the individual or entity to which it is addressed, and may contain information that is
privileged, confidential and exempt from disclosure under applicable law. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately. Thank you.




                                                                        3
                                                                   Ex. B - 005
   Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 37 of 70 Page ID #:268


Timothy Cojocnean

From:                              Craig A. Taggart <ctaggart@mortensontaggart.com>
Sent:                              Monday, June 15, 2020 2:21 PM
To:                                Timothy Cojocnean; Michael D. Mortenson
Cc:                                Teresa C. Alarcon
Subject:                           RE: John Roe, et al. v. Rivian Automotive, LLC


Mr. Cojocnean,

At your request, we participated in a call with you on Friday to discuss the class action lawsuit you filed against Rivian on
behalf of unnamed Roe plaintiffs. Just before our scheduled call, you emailed us a proposed stipulation to certify the
purported class to discuss class settlement. We then had our teleconference, and you indicated that you were joined on
the call by your “Director of Litigation” and “product-defects litigation expert.”

After we briefly discussed service of process, you passed the baton to your expert, who then proceeded to ask us to
stipulate to class certification for purposes of a settlement. We explained that we will not be agreeing to class
certification, and that we believe Plaintiffs do not plead any claim against Rivian. At that point, we attempted to meet
and confer with you in compliance with Local Rule 7-3 regarding our anticipated Rule 12 motions. Among other
arguments addressed during our call, we explained that your clients lack standing to bring the claims they are asserting,
the claims are not ripe for adjudication, and no claim is stated under Federal Rule of Civil Procedure 8 or 9(b). Your
Complaint also fails to comply with Federal Rule of Civil Procedure 10 and Local Rules 23-1 through 23-2.2. You
refused/failed to engage with us in any discussion regarding our anticipated motion. Instead, your Director of Litigation
raised his voice, and he claimed that your case is worth “billions of dollars” like the “Ford and Toyota IPO cases” and
then threatened to issue a press release on the lawsuit if our client did not discuss settlement. The conversation ended
shortly thereafter.

About an hour after our conversation ended we received your email below. Although your email is a bit confusing, we
will do our best to respond.

As to our motion to dismiss, we attempted to meet and confer with you on Friday and identify the defects in your
complaint along with the grounds for the motion. You did not participate in the conversation, but instead had your
(non-lawyer) “litigation expert” respond. Regardless, we disagree that you plead any claim for relief, and we firmly
stand on the grounds for dismissal articulated during our conversation. We are happy to have more detailed discussions
with you regarding the grounds for dismissal. However, we decline your invitation to give you what we “wish to see in
the Complaint.” This is not our job, and more importantly, we do not believe that there are any facts that you can allege
to state a claim against Rivian. Thus, any amendment would be futile.

Your email then references your “motion-for-confidentiality order.” Unfortunately, your email does not provide any
more detail as to the relief you are seeking than the scant comments on this topic you made during our call. You had
raised the same “motion” on our call, and we had requested that you send over to us your proposal, but we have
received nothing. From your email, it does not sound like you intend to do so, and that you will instead be filing your
“motion-for-confidentiality order.” While we disagree that you have met and conferred in compliance with Local Rule 7-
3, we will assess your motion as soon as we are served with it.

As to the rest of your email, we understand you to be requesting that Rivian stipulate to class certification and pay some
non-trivial sum of money (as indicated in the stipulation and as suggested in the telephone call), or you will (1) release a
press release to try and harm Rivian, (2) “destroy [Rivian’s] IPO,” (3) make representations to the Court and Rivian that
we are overbilling Rivian and meeting and conferring on Rule 12(b) motions that we never intend to file, (4) accuse our


                                                               1
                                                          Ex. B - 006
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 38 of 70 Page ID #:269
law firm and Rivian of engaging in some kind of unidentified “crime-fraud,” and (5) file a whistleblower action against
Rivian. Please let us know if our understanding is incorrect.


Craig A. Taggart
Partner


                 MORTENSON TAGGART LLP
                 T: 949.774.2446 F: 949.774.2545
                 300 Spectrum Center. Dr, STE 1100, Irvine, CA 92618
                 ctaggart@mortensontaggart.com




CONFIDENTIALITY NOTICE
This message is intended only for the use of the individual or entity to which it is addressed, and may contain information that is
privileged, confidential and exempt from disclosure under applicable law. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately. Thank you




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Friday, June 12, 2020 12:26 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Mr. Mortenson,

Instead of wasting the Court’s time on a 12b Motion and under Rule 7.3 please give us what you wish to see in the
Complaint and we will get the First Amended Complaint filed and we can include language from the Toyota, Ford and
Volkswagen Lawsuits and Settlements. If you’ve been tracking these cases, you will notice that Volkswagen is being
sued again for the same issues raised in the original lawsuit (see the June 1, 2020 article in the New York Times).

Federal Rule of Civil Procedure 9(b) creates a heightened pleading standard for fraud claims, and requires that
lawyers plead circumstances of fraud with particularity. However, “[m]alice, intent, knowledge, and other conditions
of a person's mind may be alleged generally.” F.R.C.P Rule 9

The whistle blower has given us all of the facts and names of the tortfeasors at Rivian to meet the Rule 9 pleadings
requirements.

Please understand that we will be sure to let your client know by way of the Press Releases that, in our opinion, you
have turned down our settlement proposal solely to increase your billable hours, and we will suggest that Rivian get new
Defense Counsel to save them lots of money.

If you have lied to Rivian about your anticipated 12b motion, that will be an interesting issue to cover during the Rule 26
filing and meeting under the crime-fraud exception to the attorney-client privilege.



                                                                            2
                                                                       Ex. B - 007
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 39 of 70 Page ID #:270
As to standing, two of the Plaintiffs are defrauded Depositors and the third Plaintiff is the Whistle Blower, who has
extremely detailed inside information that mirrors closely the VW Diesel Fraud Whistleblower case. In fact, since the
filing of this case, our office was contacted by the individual who’s firm funded the VW Diesel Fraud case, and he is
waiting with baited breath as to our decision of whether or not to accept his offer for funding.

We suggest you discuss with your client that this case has the potential to destroy their IPO, and maybe then you might
consider our offer.

Also, our product-defects litigation expert is why the McDonald Douglas Sioux City Iowa crash case settled due to his
knowledge and insight as to the defective hydraulic system (his declaration resulted in the case being settled), as well as
the Parker Hannifin, Cessna-210 cases (de-icing boots), and was successful in causing a mandatory airworthiness
directive to be issued due to the Piper Super Cub failure of the forward fuel header tanks. He was also a primary witness
in a case which settled for $10 million concerning Cessna-411 Fuel Bladder Liner Defects. In other words, he is very
familiar with product-defects litigation. He was hoping to speak with you about your experience in the Benghazi and CIA
issues, given his personal involvement in both.

We will be serving the complaint and a motion-for-confidentiality order simultaneously. Please consider today’s phone
call, along with this email, our office’s meet-and-confer under Rule 7.3 prior to filing a motion-for-confidentiality order.

Lastly, we would like to advise you that we will be filing a related individual whistleblower case which would have been
discussed had you been interested in our settlement proposal.

Feel free to call me at any time if you’d like to discuss further.

Professionally,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Friday, June 12, 2020 10:59 AM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Ok. Please call me at 949-774-2213

Michael D. Mortenson
                                                                            3
                                                                       Ex. B - 008
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 40 of 70 Page ID #:271
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Friday, June 12, 2020 10:35 AM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Hi Michael,

Please have a look at the attached stipulation that will be the basis of today’s phone call.

Best,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 4:38 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Sounds good, thanks.

Michael D. Mortenson
Partner




                                                                            4
                                                                       Ex. B - 009
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 41 of 70 Page ID #:272


From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 4:32 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

That works great. I will call your office then.

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 4:31 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

How about 11a?

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 4:27 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Whoops, depo is Monday. I’m available any time tomorrow. Please let me know what time works, or just shoot me an
email in the morning and we can set it up.

                                                                            5
                                                                       Ex. B - 010
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 42 of 70 Page ID #:273
Best,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 3:55 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Tim,

Sorry. Today is bad for us. What does tomorrow look like for you?

MM

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 9:19 AM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Hi Michael,

I’m available today or tomorrow any time after 3pm. Please let me know if that works for you.

Tim


                                                                            6
                                                                       Ex. B - 011
    Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 43 of 70 Page ID #:274

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Saturday, June 6, 2020 7:57 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: Re: John Roe, et al. v. Rivian Automotive, LLC

Tim,

Let’s talk on Monday. Let me know if you’re available after noon.

MM


          On Jun 5, 2020, at 1:08 PM, Timothy Cojocnean <Tim@ocemploymentlawfirm.com> wrote:


          Michael,

          Thank you for reaching out. I was hoping that we could schedule a phone call for sometime late next
          week to discuss this matter. Please me know if you are amenable and/or available.

          Professionally,

          Timothy Cojocnean, Esq.
          Orange County Employment Law Firm PC
          Office: (949)-536-5622
          Email: Tim@ocemploymentlawfirm.com

          <image001.png>
          19200 Von Karman Ave. Suite 345 | Irvine, CA
          92612 | www.ocemploymentlawfirm.com

          Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with
          it, may contain information that is legally privileged, confidential, and exempt from disclosure under applicable law, including
          the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named

                                                                            7
                                                                       Ex. B - 012
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 44 of 70 Page ID #:275
   above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of
   any action in reliance on the contents of this communication, is strictly prohibited. If you have received this message in error,
   please notify the sender by return e-mail and delete the entire message.


   From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
   Sent: Friday, June 5, 2020 1:02 PM
   To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
   Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon
   <talarcon@mortensontaggart.com>
   Subject: John Roe, et al. v. Rivian Automotive, LLC

   Counsel,

   Our firm represents Rivian Automotive, LLC in connection with the matter filed in United States District
   Court for the Central District of California entitled, John Roe, et al. v. Rivian Automotive, LLC, Case No.
   8:20-cv-00998-MWF-ADS. Please immediately cease all communications with our client, and direct all
   communications to my firm. Thank you.

   Regards,

   Michael D. Mortenson
   Partner

   <image004.jpg>




                                                                    8
                                                               Ex. B - 013
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 45 of 70 Page ID #:276




             Exhibit C
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 46 of 70 Page ID #:277




                                                                    Writer’s direct telephone
                                                                             (949) 536-5622
                                                                      Writer’s direct E-mail
                                                             Tim@ocemploymentlawfirm.com

                                               July 23, 2020

   VIA CERTIFIED U.S. MAIL ANE ELECTRONIC MAIL
   7019 0700 0001 2210 6338

   Michael D. Mortenson, Esq.
   Mortenson Taggart LLP
   300 Spectrum Center Dr
   Suite 1100
   Irvine California 92618
   E.mmortenson@mortensontaggart.com

   RE: Roe v Rivian Automotive LLC, 8:20-CV-00998-MWF-ADS, Rule 7.3 Violation

   Mr. Mortenson;

          As we advised you in the 6-12-2020 Email your must comply with USDC CDCA
   Local Rule 7.3, Meet and Confer, at least seven days before filing an Motion (non-
   discovery).

          For your reference here is that language:

           L.R. 7-3 Conference of Counsel Prior to Filing of Motions. In all cases not listed
   as exempt in L.R. 16-12, and except in connection with discovery motions (which are
   governed by L.R. 37-1 through 37-4) and applications for temporary restraining orders
   or preliminary injunctions, counsel contemplating the filing of any motion shall first
   contact opposing counsel to discuss thoroughly, preferably in person, the substance
   of the contemplated motion and any potential resolution. The conference shall take
   place at least seven (7) days prior to the filing of the motion. If the parties are unable to
   reach a resolution which eliminates the necessity for a hearing, counsel for the moving
   party shall include in the notice of motion a statement to the following effect:
   “This motion is made following the conference of counsel pursuant to L.R.


                           Orange County Employment Law Firm PC
                 19200 Von Karman Ave. Suite 345 | Irvine, CA 92612 | www.ocemploymentlawfirm.com
                                                   (949) 536-5622
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 47 of 70 Page ID #:278

   July 23, 2020
   Page | 2


   7-3 which took place on (date).”

          Certainly, we would have desired an in person meet and confer before the Motion
   for Sanctions was filed.

          Because this is a Mandatory Condition Precedent to such a Motion your filing is
   null and void.

         You should also review the USDC Central District of California Civility and
   Professionalism Guidelines, Number 8 which states “Before filing a motion with
   the court, we will engage in more than a mere pro forma discussion of its
   purpose in an effort to resolve the issue with opposing counsel.”

          You can take the Motion off calendar, comply with Local Rule 7.3 and then re-file
   it, however beware that a Rule 11 Motion cannot be used to strike a Complaint. While
   we disagree that such a Motion would be successful, it would be a FRCP Rule 12b
   Motion.

         There are several fatal faults in your Motion but we would discuss then.

         Professionally;

   ORANGE COUNTY EMPLOYMENT LAW FIRM PC




   Timothy M. Cojocnean, Esq.
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 48 of 70 Page ID #:279




                                                                   Writer’s direct telephone
                                                                            (949) 536-5622
                                                                     Writer’s direct E-mail
                                                            Tim@ocemploymentlawfirm.com

                                              July 23, 2020

   Michael D. Mortenson, Esq.
   Mortenson Taggart LLP
   300 Spectrum Center Dr
   Suite 1100
   Irvine California 92618
   E.mmortenson@mortensontaggart.com

   RE:    Roes et al. v Rivian Automotive LLC, 8:20-CV-00998-MWF-ADS, Roe II v Rivian
          Automotive LLC, 30-2020-01148589-CU-WT-CJC, NO CONFIDENTIALITY
          AGREEMENT DEFENSE

   Mr. Mortenson;

          It would be helpful if you would fully research an issue before you write a
   violation of civility letter to us.

          The issue of as Employee Confidentiality Agreement as a defense to a
   Whistleblower case was considered and rejected on April 2, 2020 by the United States
   District Court, Sothern District, Erhart v. Bofi, Case Nos. Case No. 15-cv-02287-BAS-
   NLS consolidated with 15-cv-02353-BAS-NLS.

         The court rejected the defense in a Motion for Summary Judgement filed by the
   Defendant.

          The stipulation for a Plaintiff litigation confidentiality Agreement remains open
   for the moment.

    Professionally;

                                                   X__________________________
                                                    Timothy M. Cojocnean, Esq.



                          Orange County Employment Law Firm PC
                19200 Von Karman Ave. Suite 345 | Irvine, CA 92612 | www.ocemploymentlawfirm.com
                                                  (949) 536-5622
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 49 of 70 Page ID #:280




            Exhibit D
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 50 of 70 Page ID #:281
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 51 of 70 Page ID #:282




             Exhibit E
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 52 of 70 Page ID #:283
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 53 of 70 Page ID #:284
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 54 of 70 Page ID #:285
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 55 of 70 Page ID #:286
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 56 of 70 Page ID #:287
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 57 of 70 Page ID #:288
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 58 of 70 Page ID #:289
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 59 of 70 Page ID #:290
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 60 of 70 Page ID #:291
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 61 of 70 Page ID #:292
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 62 of 70 Page ID #:293
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 63 of 70 Page ID #:294
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 64 of 70 Page ID #:295
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 65 of 70 Page ID #:296
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 66 of 70 Page ID #:297
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 67 of 70 Page ID #:298
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 68 of 70 Page ID #:299




             Exhibit F
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 69 of 70 Page ID #:300




                                                                   Writer’s direct telephone
                                                                            (949) 536-5622
                                                                     Writer’s direct E-mail
                                                            Tim@ocemploymentlawfirm.com




   VIA U.S. MAIL

   State Bar of California
   845 South Figueroa Street
   Los Angeles, CA 90017

   Re: Notice of James Steven Davis, SBN 112906 (resigned status), Rule 1-311.

   Dear Gentlepersons;

      This letter is to inform you that our firm will employee Mr. Davis. He has made a full
   disclosure to us of his State Bar Status and we understand our duties and
   responsibilities as stated below:

   RPC, Rule 1-311 excerpt:

   (C) A member may employ, associate professionally with, or aid a disbarred, suspended,
   resigned, or involuntarily inactive member to perform research, drafting or clerical
   activities, including but not limited to:

   (1) Legal work of a preparatory nature, such as legal research, the assemblage of data
   and other necessary information, drafting of pleadings, briefs, and other similar
   documents;

   (2) Direct communication with the client or third parties regarding matters such as
   scheduling, billing, updates, confirmation of receipt or sending of correspondence and
   messages; or

   (3) Accompanying an active member in attending a deposition or other discovery matter
   for the limited purpose of providing clerical assistance to the active member who will
   appear as the representative of the client.




                          Orange County Employment Law Firm PC
                19200 Von Karman Ave. Suite 345 | Irvine, CA 92612 | www.ocemploymentlawfirm.com
                                                  (949) 536-5622
Case 8:20-cv-00998-MWF-ADS Document 20 Filed 09/11/20 Page 70 of 70 Page ID #:301

   March 26, 2020
   Page | 2


   (D) Prior to or at the time of employing a person the member knows or reasonably
   should know is a disbarred, suspended, resigned, or involuntarily inactive member, the
   member shall serve upon the State Bar written notice of the employment, including a
   full description of such person's current bar status. The written notice shall also list the
   activities prohibited in paragraph (B) and state that the disbarred, suspended, resigned,
   or involuntarily inactive member will not perform such activities. The member shall
   serve similar written notice upon each client on whose specific matter such person will
   work, prior to or at the time of employing such person to work on the client's specific
   matter. The member shall obtain proof of service of the client's written notice and shall
   retain such proof and a true and correct copy of the client's written notice for two years
   following termination of the member's employment with the client.

   (E) A member may, without client or State Bar notification, employ a disbarred,
   suspended, resigned, or involuntarily inactive member whose sole function is to perform
   office physical plant or equipment maintenance, courier or delivery services, catering,
   reception, typing or transcription, or other similar support activities.

   (F) Upon termination of the disbarred, suspended, resigned, or involuntarily inactive
   member, the member shall promptly serve upon the State Bar written notice of the
   termination.

   Please feel free to contact us if you have any questions.

   Professionally;

   ORANGE COUNTY EMPLOYMENT LAW FIRM PC




   Timothy M. Cojocnean, Esq.
